Case 1:18-cr-00036-JPO Document 368-14 Filed 07/03/19 Page 1 of 2




                EXHIBIT 14
        Case 1:18-cr-00036-JPO Document 368-14 Filed 07/03/19 Page 2 of 2




February 3, 2019

Honorable J. Paul Oetken

I am writing in support of my best friend, Cindy Holder. I met Cindy in the summer of 1985, when she
came to my apartment with a mutual friend to play Trivial Pursuit. We quickly became friends, and I
consider myself lucky to call her my best friend, then and now.

One of the things that is special about Cindy is her eagerness and willingness to help. It doesn't matter
what the problem is, she is ready to try to find a solution. I remember, early in our friendship, she and a
friend pushed my disabled car a mile down the street to a repair shop. There is no home improvement
project that she doesn't want to tackle - she has installed my ceiling fans, fixed electrical wiring in my
home, repaired my plumbing problems, helped me with various appliance issues - she is always looking
for a solution.

But more importantly, Cindy is always there for me, as a friend. When my father died in 2012, she was on
a business trip in London. Even though money was tight and she had little time to spare, she flew to
Indiana to be with me for several days because she knew she could help me get through this difficult time
in my life. She took the time to go through my father's files and summarized various financial and
insurance paperwork for me, in addition to helping with the funeral arrangements. I will never forget this -
her presence was a huge source of comfort for me.

When I moved back to Houston after being out of the state for a year, Cindy offered her home to me, rent
free. I moved in with my 3 dogs and a cat, and lived with her for over 3 years - she never asked me for a
dime the entire time.

There are so many other examples of how Cindy wants to help - flying to Indiana to help me with my
mother's 85th birthday party - offering moral and financial support when I got laid off from my job - lending
a shoulder to cry on when a beloved pet died - I can honestly say she always has my back, and I try to be
as good a friend to her as she is to me.

Cindy is a generous person with a huge heart. Whether she is treating a homeless person to a meal at a
restaurant, helping stray animals, or volunteering at various local organizations, she tries to bring some
kindness into the world. I respectfully ask the court to show mercy and be compassionate in sentencing
my best friend. Please do not send her to jail.


Respectfully,



Kathy Sprunger
